           Case 2:19-cv-05317-JHS Document 34 Filed 07/30/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    WILLIAM ARROYO,

                            Plaintiff,
                                                                CIVIL ACTION
            v.                                                  NO. 19-5317

    ASPEN CONSTRUCTION SERVICES,
    INC., et al.,

                            Defendants.


                                             ORDER

         AND NOW, this 30th day of July 2021, it is ORDERED that the Motion for Partial

Summary Judgment filed by Defendants Aspen Construction Service, Inc. and Krzysztof

Kaczmarczyk (Doc. No. 26) is GRANTED.1



                                                     BY THE COURT:



                                                     /s/ Joel H. Slomsky____
                                                     JOEL H. SLOMSKY, J.




1
     On June 14, 2021, Defendants Aspen Construction Service, Inc. and Krzysztof Kaczmarczyk
     filed their Motion for Partial Summary Judgment seeking dismissal of claims against potential
     class members, other than Plaintiff William Arroyo, who failed to opt into the class by the
     December 22, 2020 deadline. (See Doc. No. 26 at 11.) Neither Plaintiff Arroyo nor any
     potential class members have opposed the Motion.


                                                 1
